 



Exhibit 10.01




(NEWS RELEASE GRAPHIC) [f22675f2267500.gif]

Company Contacts:   Charlie Webster
Vice President, Finance
(408) 875-5061
Charlie.webster@kla-tencor.com

Kyra Whitten (Media)
Sr. Director, Corporate Communications
(408) 875-7819
Kyra.whitten@kla-tencor.com



FOR IMMEDIATE RELEASE
KLA-TENCOR DECLARES REGULAR CASH DIVIDEND FOR
FIRST QUARTER FISCAL YEAR 2007
SAN JOSE, Calif., August 3, 2006—KLA-Tencor Corporation (NASDAQ: KLAC) today
announced that its board of directors has declared a quarterly cash dividend of
$.12 per share on its common stock payable on September 1, 2006 to KLA-Tencor
stockholders of record on August 15, 2006.
About KLA-Tencor: KLA-Tencor is the world leader in yield management and process
control solutions for semiconductor manufacturing and related industries.
Headquartered in San Jose, Calif., the company has sales and service offices
around the world. An S&P 500 company, KLA-Tencor is traded on the Nasdaq
National Market under the symbol KLAC. Additional information about the company
is available on the Internet at http://www.kla-tencor.com
###

